Citation Nr: 1112783	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye disability, including as secondary to wound of the left eye with embedded foreign body. 

2.  Entitlement to an evaluation in excess of 10 percent for wound of the left eye with embedded foreign body.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.  He received the Combat Infantryman Badge and Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2004 and July 2008 rating decisions, the RO continued to rate the Veteran's service-connected left eye disability as 10 percent disabling.  In July 2008, the RO denied service connection for right eye disability, including as secondary to wound of the left eye with embedded foreign body. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right eye disability is the result of strain caused by his service-connected left eye disability.  Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

In June 2008, the Veteran underwent a VA eye examination.  The examiner's opinion was that the Veteran had blurred vision in the right eye due to a cataract.  The examiner did not offer an opinion as to etiology or aggravation.  "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2008 examination is inadequate, because it does not contain an opinion with a rationale as to the relationship between the current right eye disability and the service connected left eye disability.  

Regulations provide that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Therefore, a new VA examination is indicated.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board also notes that the Veteran receives ongoing treatment for his eye disabilities through VA.  The most recent VA treatment records associated with the claims file are from February 2009.  Inasmuch as the claims are being remanded for other reasons, the RO/AMC will have the opportunity to determine whether there has been any further VA treatment.

As to the claim for an increased rating for a left eye disability, because calculating the rating to be assigned for this disability depends, in part, on whether the Veteran is also service connected for a right eye disability, the service connection and increased rating issues are inextricably intertwined.  Adjudicating of the claim for a rating in excess of 10 percent for a left eye disability must be deferred pending adjudication of the right eye claim.  See 38 U.S.C.A. § 1160(a)(3) (2010); 38 C.F.R. §3.383(a)(3) (2010); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any records of VA treatment for an eye disability since February 2009.

2.  After obtaining any available treatment records, the Veteran should be scheduled for a new VA eye examination to determine whether the Veteran's right eye disability was caused or aggravated by a disease or injury in service, or his service connected left eye disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should also address the current level of severity of the Veteran's left eye disability.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be undertaken.  The examiner should provide an opinion regarding the following: 

a)	Is it is at least as likely as not (50 percent probability or more) that any currently diagnosed right eye disability was caused or aggravated by service.  	

b)  If not, then is it at least as likely as not that the Veteran's right eye disability was caused or aggravated by his service-connected left eye disability.  

c)	If the examiner finds that a right eye disability was aggravated by, his left eye disability the examiner should specify, whether there is medical evidence created prior to the aggravation that shows a baseline for the right eye disability prior to its aggravation.

d)  With respect to the Veteran's left eye disability, the examiner should describe impairment of visual acuity, field loss, diplopia, pain, rest requirements, and/or episodic incapacity related to the eye.

Corrected and uncorrected central visual acuity for distance and near should be measured for both eyes based on the Snellen's test type or equivalent.

e)  The examiner must provide a rationale for all provided opinions.  The examiner should note that the Veteran is competent to report symptoms and injuries, and his reports must be considered in rendering the opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a rationale for doing so.

f)  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and state whether there is additional evidence that would permit the necessary opinion to be provided.

3.  The RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


